Cite as 2015 Ark. App. 147

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-14-668


                                                Opinion Delivered   MARCH 4, 2015

OWEN KELLY                                      APPEAL FROM THE WASHINGTON
                              APPELLANT         COUNTY CIRCUIT COURT
                                                [NO. DR-13-2217]
V.
                                                HONORABLE JOANNA TAYLOR,
                                                JUDGE
MANDY KELLY
                                APPELLEE        DISMISSED WITHOUT PREJUDICE



                             DAVID M. GLOVER, Judge

       Owen Kelly and Mandy Kelly were married on April 24, 1994, and divorced by decree

entered on March 24, 2014, in the Washington County Circuit Court. Two children were

born of the marriage, KGK, born in November 1999, and HK, born in October 2002. In the

decree, Mandy was awarded custody of the children, and the trial court determined that she

needed $16,659 per month for her expenses. The decree directed Owen, beginning on April

1, 2014, to monthly pay $7,528 in child support and $9,131 in alimony. The decree further

directed: (i) when KGK attained majority, child support would be reduced to the monthly

sum of $5,366, and alimony would be automatically increased to the monthly sum of $11,293,

and (ii) when HK attained majority, child support would cease, and alimony would be

automatically increased to the monthly sum of $16,659. Owen argues on appeal that the trial

court abused its discretion in ordering the alimony to automatically increase when there was
                                  Cite as 2015 Ark. App. 147

no showing of any future increased needs to justify the automatic increases. For the reasons

discussed below, however, we dismiss the appeal because there is not a final, appealable order.

       In the decree, the trial court also ordered that the marital home would remain on the

market until July 15, 2014; that if the home sold during that period, the parties would divide

the net proceeds evenly; however, if the home had not sold by July 15, 2014, the house

would be sold on the Pope County Courthouse steps,1 with the net proceeds to be divided

equally between the parties.

       Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that an

appeal may be taken from a final judgment or decree entered by the trial court. When the

order appealed from is not final, we are without jurisdiction to decide the merits. Carroll v.

Carroll, 2013 Ark. App. 286. As a general rule, a conditional judgment, order, or decree, the

finality of which depends on certain contingencies that may or may not occur, is not a final

order for purposes of appeal. Wadley v. Wadley, 2010 Ark. App. 733, at 3. An order

announcing the court’s determination of the rights of the parties but contemplating further

judicial action is not appealable. Shafer v. Estate of Shafer, 2010 Ark. App. 476, at 1. Here, the

decree contemplated further action—the marital home would be listed for sale, where it might

or might not be sold, depending on whether the parties agreed on the selling price (there was

testimony from Owen, who was responsible for the mortgage payments on the marital home,

that there had been offers on the residence that were acceptable to him but had not been



       1
        The marital home was located in Russellville.


                                                2
                                Cite as 2015 Ark. App. 147

acceptable to Mandy), or if it had not been sold by July 15, 2014, the home would be sold

on the steps of the courthouse. This decree is not a final order and, absent a Rule 54(b)

certificate, which we do not have in this case, we have no jurisdiction to decide the merits.

We therefore dismiss the appeal without prejudice. We express no opinion on the underlying

merits of this appeal.

       Appeal dismissed without prejudice.

       VIRDEN and GRUBER, JJ., agree.

       Everett, Wales & Comstock, by: John C. Everett; and Smith, Cohen & Horan, PLC, by:

Matthew T. Horan, for appellant.

       Clark Law Firm PLLC, by: Suzanne G. Clark, for appellee.




                                             3